Exhibit 10.6

 

FIRST AMENDMENT
TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT to AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into this 5th day of November, 2009 by and between
Silicon Valley Bank (“Bank”) and XPLORE TECHNOLOGIES CORPORATION OF AMERICA, a
Delaware corporation (“Borrower”) whose address is 14000 Summit Drive,
Suite 900, Austin, Texas 78728.

 

RECITALS

 


A.                                    BANK AND BORROWER HAVE ENTERED INTO THAT
CERTAIN AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT DATED AS OF
SEPTEMBER 11, 2009 (AS THE SAME MAY FROM TIME TO TIME BE FURTHER AMENDED,
MODIFIED, SUPPLEMENTED OR RESTATED, THE “LOAN AGREEMENT”).


 


B.                                    BANK HAS EXTENDED CREDIT TO BORROWER FOR
THE PURPOSES PERMITTED IN THE LOAN AGREEMENT.


 


C.                                    BORROWER HAS REQUESTED THAT BANK AMEND THE
LOAN AGREEMENT TO (I) ELIMINATE THE AVAILABILITY OF NON-FORMULA ADVANCES AND
(II) MAKE CERTAIN OTHER REVISIONS TO THE LOAN AGREEMENT AS MORE FULLY SET FORTH
HEREIN.


 


D.                                    BANK HAS AGREED TO SO AMEND CERTAIN
PROVISIONS OF THE LOAN AGREEMENT, BUT ONLY TO THE EXTENT, IN ACCORDANCE WITH THE
TERMS, SUBJECT TO THE CONDITIONS AND IN RELIANCE UPON THE REPRESENTATIONS AND
WARRANTIES SET FORTH BELOW.


 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.                                      Definitions.  Capitalized terms used but
not defined in this Amendment shall have the meanings given to them in the Loan
Agreement.

 

2.                                      Amendments to Loan Agreement.

 

2.1                               Section 2.1.1 (Financing of Accounts). 
Section 2.1.1(a) is amended in its entirety and replaced with the following:

 

“(a)                            Availability.  Subject to the terms of this
Agreement, Borrower may request that Bank finance specific Eligible Accounts. 
Bank may, in its sole discretion in each instance, finance such Eligible
Accounts by extending credit to Borrower in an amount equal to the result of the
Advance Rate multiplied by the face amount of the Eligible Account (the
“Advance”).  Bank may, in its sole discretion, change the percentage of the
Advance Rate for a particular Eligible Account on a case by case basis.  When
Bank makes an Advance, the Eligible Account becomes a “Financed Receivable.””

 

2.2                               Section 2.1.1 (Financing of Accounts). 
Section 2.1.1(b) is amended in its entirety and replaced with the following:

 

“(b)                           Maximum Advances.  The aggregate face amount of
all Financed Receivables outstanding at any time may not exceed the Facility
Amount.”

 

--------------------------------------------------------------------------------


 

2.3                               Section 2.1.1 (Financing of Accounts). 
Section 2.1.1(c) is amended in its entirety and replaced with the following:

 

“(c)                            Borrowing Procedure.  Borrower will deliver an
Invoice Transmittal for each Eligible Account it offers.  Bank may rely on
information set forth in or provided with the Invoice Transmittal.”

 

2.4                               Section 2.2.1 (Collections).  Section 2.2.1 is
amended in its entirety and replaced with the following:

 

“2.2.1              Collections.  Collections will be credited to the Financed
Receivable Balance for such Financed Receivable, but if there is an Event of
Default, Bank may apply Collections to the Obligations in any order it chooses
during the continuance of such Event of Default.  If Bank receives a payment for
both a Financed Receivable and a non-Financed Receivable, the funds will first
be applied to the Financed Receivable, and, if there is no Event of Default
which is continuing, the excess will be remitted to Borrower, subject to
Section 2.2.7”

 

2.5                               Section 2.2.3 (Finance Charges). 
Section 2.2.3 is amended in its entirety and replaced with the following:

 

“2.2.3              Finance Charges.  In computing Finance Charges on the
Obligations under this Agreement, all Collections received by Bank shall be
deemed applied by Bank on account of the Obligations two (2) Business Days after
receipt of the Collections.  Borrower will pay a finance charge (the “Finance
Charge”) on the Financed Receivable Balance which is equal to the Applicable
Rate divided by 360 multiplied by the number of days each such Financed
Receivable is outstanding multiplied by the outstanding Financed Receivable
Balance.  The Finance Charge with respect to Financed Receivables is payable
when the Advance made based on such Financed Receivable is payable in accordance
with Section 2.3 hereof.  During the continuance of an Event of Default, the
Applicable Rate will increase an additional five percent (5.0%) per annum
effective immediately upon the occurrence of such Event of Default. In the event
that the aggregate amount of Finance Charges earned by Bank in any
Reconciliation Period is less than the Minimum Finance Charge, Borrower shall
pay to Bank an additional Finance Charge equal to (i) the Minimum Finance Charge
minus (ii) the aggregate amount of all Finance Charges earned by Bank in such
Reconciliation Period.   Such additional Finance Charge shall be payable on the
first day of the next Reconciliation Period.”

 

2.6                               Section 2.2.5 (Accounting).  Section 2.2.5 is
amended in its entirety and replaced with the following

 

“2.2.5              Accounting.  After each Reconciliation Period, Bank will
provide an accounting of the transactions for that Reconciliation Period,
including the amount of all Financed Receivables, Collections, Adjustments,
Finance Charges, Collateral Handling Fee and the Facility Fee.  If Borrower does
not object to the accounting in writing within thirty (30) days it shall be
considered accurate absent manifest error.  All Finance Charges and other
interest and fees are calculated on the basis of a 360 day year and actual days
elapsed.”

 

2.7                               Section 2.3.1 (Repayment).  Section 2.3.1 is
amended in its entirety and replaced with the following

 

2

--------------------------------------------------------------------------------


 

“2.3.1              Repayment.  Borrower will repay each Advance on the earliest
of: (a) the date on which payment is received of the Financed Receivable with
respect to which the Advance was made, (b) the date on which the Financed
Receivable is no longer an Eligible Account, (c) the date on which any
Adjustment is asserted to the Financed Receivable (but only to the extent of the
Adjustment if the Financed Receivable remains otherwise an Eligible Account),
(d) the date on which there is a breach of any warranty or representation set
forth in Section 5.3, or a breach of any covenant in this Agreement or (e) the
Maturity Date (including any early termination). Each payment will also include
all accrued Finance Charges and Collateral Handling Fees with respect to such
Advance and all other amounts then due and payable hereunder.”

 

2.8                               Section 2.3.2 (Repayment on Event of
Default).  Section 2.3.2 is amended in its entirety and replaced with the
following

 

“2.3.2                  Repayment on Event of Default.  So long as there is an
Event of Default, Borrower will, if Bank demands (or, upon the occurrence of an
Event of Default under Section 8.5, immediately without notice or demand from
Bank) repay all of the Advances.  The demand may, at Bank’s option, include the
Advance for each Financed Receivable then outstanding and all accrued Finance
Charges, Collateral Handling Fee, attorneys’ and professional fees, court costs
and expenses, and any other Obligations.”

 

2.9                               Section 3.2 (Conditions Precedent to all
Advances).  Section 3.2(b) is amended in its entirety and replaced with the
following

 

“(b)                           Bank shall have (at its option) conducted the
confirmations and verifications as described in Section 2.1.1 (d); and”

 

2.10                        Section 13 (Definitions).  The following terms and
their respective definitions set forth in Section 13.1 are amended in their
entirety and replaced with the following:

 

“Advance” is defined in Section 2.1.1 and includes any Advances made with
respect to Financed Receivables.

 

“Applicable Rate” is a per annum rate equal to the greater of (a) six and one
quarter percent (6.25%) or (b) the Prime Rate plus three percent (3.00%),
provided, however, for any Subject Month (as of the first calendar day of such
month), to the extent that Borrower maintained a Quick Ratio of at least 0.50 to
1.0 at all times during the applicable Testing Month, the Applicable Rate shall
be a per annum rate equal to the greater of (a) six and one quarter percent
(6.25%) or (b) the Prime Rate plus two and one half percent (2.50%).

 

“Maturity Date” is February 5, 2010.

 

“Quick Ratio” is the ratio of (i) Quick Assets to (ii) Current Liabilities.

 

2.11                        Section 13 (Definitions).  The following terms and
their respective definitions set forth in Section 13.1 are hereby deleted in
their entirety: “Non-Formula Advances”, “Non-Formula Amount”, “Supporting Letter
of Credit” and “Supporting Letter of Credit Applicants”.

 

2.12                        Exhibit B to the Agreement is hereby replaced with
Exhibit B attached hereto.

 

3

--------------------------------------------------------------------------------


 

3.                                      Limitation of Amendments.

 

3.1                               The amendments set forth in Section 2, above,
are effective for the purposes set forth herein and shall be limited precisely
as written and shall not be deemed to (a) be a consent to any amendment, waiver
or modification of any other term or condition of any Loan Document, or
(b) otherwise prejudice any right or remedy which Bank may now have or may have
in the future under or in connection with any Loan Document.

 

3.2                               This Amendment shall be construed in
connection with and as part of the Loan Documents and all terms, conditions,
representations, warranties, covenants and agreements set forth in the Loan
Documents, except as herein amended, are hereby ratified and confirmed and shall
remain in full force and effect.

 

4.                                      Representations and Warranties.  To
induce Bank to enter into this Amendment, Borrower hereby represents and
warrants to Bank as follows:

 

4.1                               Immediately after giving effect to this
Amendment (a) the representations and warranties contained in the Loan Documents
are true, accurate and complete in all material respects as of the date hereof
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct as of such date), and (b) no Event
of Default has occurred and is continuing;

 

4.2                               Borrower has the power and authority to
execute and deliver this Amendment and to perform its obligations under the Loan
Agreement, as amended by this Amendment;

 

4.3                               The organizational documents of Borrower
delivered to Bank on the Effective Date remain true, accurate and complete and
have not been amended, supplemented or restated and are and continue to be in
full force and effect;

 

4.4                               The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, have been duly authorized;

 

4.5                               The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, do not and will not contravene (a) any
law or regulation binding on or affecting Borrower, (b) any contractual
restriction with a Person binding on Borrower, (c) any order, judgment or decree
of any court or other governmental or public body or authority, or subdivision
thereof, binding on Borrower, or (d) the organizational documents of Borrower;

 

4.6                               The execution and delivery by Borrower of this
Amendment and the performance by Borrower of its obligations under the Loan
Agreement, as amended by this Amendment, do not require any order, consent,
approval, license, authorization or validation of, or filing, recording or
registration with, or exemption by any governmental or public body or authority,
or subdivision thereof, binding on either Borrower, except as already has been
obtained or made; and

 

4.7                               This Amendment has been duly executed and
delivered by Borrower and is the binding obligation of Borrower, enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by bankruptcy, insolvency, reorganization, liquidation, moratorium or
other similar laws of general application and equitable principles relating to
or affecting creditors’ rights.

 

5.                                      Counterparts.  This Amendment may be
executed in any number of counterparts and all of such counterparts taken
together shall be deemed to constitute one and the same instrument.

 

6.                                      Effectiveness.  This Amendment shall be
deemed effective upon the due execution and delivery to Bank of this Amendment
by each party hereto.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK

BORROWER

 

 

SILICON VALLEY BANK

XPLORE TECHNOLOGIES CORPORATION OF AMERICA

 

 

 

 

By:

/s/ Krista Hall

 

By:

/s/  Michael J. Rapisand

Name:

Krista Hall

Name:

Michael J. Rapisand

Title:

Relationship Manager

Title:

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[g331811kmi001.jpg]

 

SPECIALTY FINANCE DIVISION

Compliance Certificate

 

I, an authorized officer of XPLORE TECHNOLOGIES CORPORATION OF AMERICA
(“Borrower”) certify under the Amended and Restated Loan and Security Agreement
(the “Agreement”) between Borrower and Silicon Valley Bank (“Bank”) as follows
(all capitalized terms used herein shall have the meaning set forth in the
Agreement):

 

Borrower represents and warrants for each Financed Receivable:

 

Each Financed Receivable is an Eligible Account.

 

Borrower is the owner with legal right to sell, transfer, assign and encumber
such Financed Receivable;

 

The correct amount is on the Invoice Transmittal and is not disputed;

 

Payment is not contingent on any obligation or contract and Borrower has
fulfilled all its obligations as of the Invoice Transmittal date;

 

Each Financed Receivable is based on an actual sale and delivery of goods and/or
services rendered, is due to Borrower,  is not past due or in default, has not
been previously sold, assigned, transferred, or pledged and is free of any
liens, security interests and encumbrances other than Permitted Liens;

 

There are no defenses, offsets, counterclaims or agreements for which the
Account Debtor may claim any deduction or discount;

 

It reasonably believes no Account Debtor is insolvent or subject to any
Insolvency Proceedings;

 

It has not filed or had filed against it Insolvency Proceedings and does not
anticipate any filing;

 

Bank has the right to endorse and/ or require Borrower to endorse all payments
received on Financed Receivables and all proceeds of Collateral.

 

No representation, warranty or other statement of Borrower in any certificate or
written statement given to Bank contains any untrue statement of a material fact
or omits to state a material fact necessary to make the statement contained in
the certificates or statement not misleading.

 

Additionally, Borrower represents and warrants as follows:

 

Borrower and each Subsidiary is duly existing and in good standing in its state
of formation and qualified and licensed to do business in, and in good standing
in, any state in which the conduct of its business or its ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to cause a Material Adverse Change.  The execution,
delivery and performance of the Loan Documents have been duly authorized, and do
not conflict with Borrower’s organizational documents, nor constitute an event
of default under any material agreement by which Borrower is bound.  Borrower is
not in default under any agreement to which or by which it is bound in which the
default could reasonably be expected to cause a Material Adverse Change.

 

Borrower has good title to the Collateral, free of Liens except Permitted
Liens.  All inventory is in all material respects of good and marketable
quality, free from material defects.

 

--------------------------------------------------------------------------------


 

Borrower is not an “investment company” or a company “controlled” by an
“investment company” under the Investment Company Act.  Borrower is not engaged
as one of its important activities in extending credit for margin stock (under
Regulations X, T and U of the Federal Reserve Board of Governors).  Borrower has
complied in all material respects with the Federal Fair Labor Standards Act. 
Borrower has not violated any laws, ordinances or rules, the violation of which
could reasonably be expected to cause a Material Adverse Change.  None of
Borrower’s or any Subsidiary’s properties or assets has been used by Borrower or
any Subsidiary or, to the best of Borrower’s knowledge, by previous Persons, in
disposing, producing, storing, treating, or transporting any hazardous substance
other than legally.  Borrower and each Subsidiary has timely filed all required
tax returns and paid, or made adequate provision to pay, all material taxes,
except those being contested in good faith with adequate reserves under GAAP. 
Borrower and each Subsidiary has obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all government authorities that are necessary to continue its business as
currently conducted except where the failure to obtain or make such consents,
declarations, notices or filings would not reasonably be expected to cause a
Material Adverse Change.

 

All representations and warranties in the Agreement are true and correct in all
material respects on this date, and the Borrower represents that there is no
existing Event of Default.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

Monthly financial statements

 

Monthly within 30 days

 

Yes  No

A/R and A/P Agings

 

Monthly within 20 days

 

Yes  No

Deferred Revenue Report (if applicable)

 

Monthly within 20 days

 

Yes  No

Compliance Certificate

 

Monthly within 30 days

 

Yes  No

10-Q, 10-K and 8-K

 

Within 5 days after filing with SEC

 

Yes  No

Board approved financial projections

 

Prior to FYE

 

Yes  No

 

Quick Ratio Calculation

 

A. Quick Assets

 

$

 

 

 

 

B   Current Liabilities

 

$

 

 

 

 

Quick Ratio (A divided by B)

 

 

 

to 1.0

 

 

Performance Pricing

 

 

 

 

 

Applies

 

 

 

 

 

Quick Ratio > 0.50 to 1.0

 

Greater of 6.25% or (b) Prime plus 2.50%

 

Yes   No

Quick Ratio < 0.50 to 1.0

 

Greater of 6.25% or (b) Prime plus 3.00%

 

Yes   No

 

--------------------------------------------------------------------------------


 

The following are the exceptions with respect to the certification above:  (If
no exceptions exist, state “No exceptions to note.”)

 

 

 

 

XPLORE TECHNOLOGIES CORPORATION OF AMERICA

AGENT USE ONLY

 

 

 

Received by:

 

 

 

AUTHORIZED SIGNER

By:

 

 

Date:

 

Name:

 

 

 

 

Title:

 

 

Verified:

 

 

 

 

 

AUTHORIZED SIGNER

 

 

 

Date:

 

 

 

 

 

 

 

 

Compliance Status:     Yes  No

 

--------------------------------------------------------------------------------